Name: Commission Regulation (EEC) No 1936/83 of 13 July 1983 amending Regulation (EEC) No 1560/70 laying down conditions for awarding contracts for obtaining juice by processing fruit and vegetables withdrawn from the market
 Type: Regulation
 Subject Matter: beverages and sugar;  plant product;  food technology;  trade policy
 Date Published: nan

 No L 191 /42 Official Journal of the European Communities 15 . 7 . 83 COMMISSION REGULATION (EEC) No 1936/83 of 13 July 1983 amending Regulation (EEC) No 1560/70 laying down conditions for awarding contracts for obtaining juice by processing fruit and vegetables withdrawn from the market Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Article 21 (4) thereof, Whereas according to the third subparagraph of Article 5 ( 1 ) of Commission Regulation (EEC) No 1560/70 (3), as last amended by Regulation (EEC) No 3481 /80 (4), the agency appointed by a Member State to award contracts for the processing into juice of fruit and vegetables withdrawn from the market may exclude a tenderer whose tender does not appear to correspond to current market prices ; Whereas in spite of this provision , the prices attributed to certain processing operations entail additional expenditure for intervention as such out of all propor ­ tion to the object pursued of making the best use of products withdrawn from the market ; Whereas a ceiling should be imposed on expenditure of this nature ; whereas it could be considered un ­ reasonable to spend, for the processing into juice of fruit and vegetables withdrawn from the market, an amount higher than a certain percentage of the seasonal average of the prices at which the pilot product may be withdrawn from the market by the producers ' organizations ; whereas Regulation (EEC) No 1560 /70 should therefore be supplemented ; HAS ADOPTED THIS REGULATION : Article 1 In Article 5 ( 1 ) of Regulation (EEC) No 1560/70 the following subparagraphs are hereby inserted after the third subparagraph : ' It shall , in any event, exclude a tenderer whose offer price is higher than 175 % in the case of peaches, 200 % , in the case of apricots , and 250 % , in the case of other products, of the seasonal average of the prices at which the produ ­ cers ' organizations may withdraw from the market a product having the same characteristics as the product used for fixing the basic price . Until the expiry of the last stage of alignment, provided for in Article 59 of the Act of Accession of Greece, the seasonal average of the prices for products which are the subject of alignment shall be calculated, for the Community, as a whole, on the basis of the prices applicable in the Commu ­ nity of Nine .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 2) OJ No L 190 , 1 . 7 . 1982, p. 7 . ( 3) OJ No L 169 , 1 . 8 . 1970 , p. 59 . (4) OJ No L 363 , 31 . 12 . 1980 , p . 87 .